UNITED STATES DEPARTMENT OF EDUCATION

OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

January 21, 2011
Contact Persons:
Name:
Ruth Ryder
Telephone: 202-245-7513
Name:
Deborah Morrow
Telephone: 202-245-7456
OSEP 11-07
MEMORANDUM
TO:

State Directors of Special Education

FROM:

Melody Musgrove, Ed.D. /s/
Director
Office of Special Education Programs

SUBJECT:

A Response to Intervention (RTI) Process Cannot Be Used to Delay-Deny an
Evaluation for Eligibility under the Individuals with Disabilities Education Act
(IDEA)

The provisions related to child find in section 612(a)(3) of the Individuals with Disabilities
Education Act (IDEA), require that a State have in effect policies and procedures to ensure that
the State identifies, locates and evaluates all children with disabilities residing in the State,
including children with disabilities who are homeless or are wards of the State, and children with
disabilities attending private schools, regardless of the severity of their disability, and who are in
need of special education and related services. It is critical that this identification occur in a
timely manner and that no procedures or practices result in delaying or denying this
identification. It has come to the attention of the Office of Special Education Programs (OSEP)
that, in some instances, local educational agencies (LEAs) may be using Response to
Intervention (RTI) strategies to delay or deny a timely initial evaluation for children suspected of
having a disability. States and LEAs have an obligation to ensure that evaluations of children
suspected of having a disability are not delayed or denied because of implementation of an RTI
strategy.
A multi-tiered instructional framework, often referred to as RTI, is a schoolwide approach that
addresses the needs of all students, including struggling learners and students with disabilities,
400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-2600
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competitiveness
by fostering educational excellence and ensuring equal access.

Page 2
and integrates assessment and intervention within a multi-level instructional and behavioral
system to maximize student achievement and reduce problem behaviors. With a multi-tiered
instructional framework, schools identify students at-risk for poor learning outcomes, monitor
student progress, provide evidence-based interventions, and adjust the intensity and nature of
those interventions depending on a student’s responsiveness.
While the Department of Education does not subscribe to a particular RTI framework, the core
characteristics that underpin all RTI models are: (1) students receive high quality research-based
instruction in their general education setting; (2) continuous monitoring of student performance;
(3) all students are screened for academic and behavioral problems; and (4) multiple levels (tiers)
of instruction that are progressively more intense, based on the student’s response to instruction.
OSEP supports State and local implementation of RTI strategies to ensure that children who are
struggling academically and behaviorally are identified early and provided needed interventions
in a timely and effective manner. Many LEAs have implemented successful RTI strategies, thus
ensuring that children who do not respond to interventions and are potentially eligible for special
education and related services are referred for evaluation; and those children who simply need
intense short-term interventions are provided those interventions.
The regulations implementing the 2004 Amendments to the IDEA include a provision mandating
that States allow, as part of their criteria for determining whether a child has a specific learning
disability (SLD), the use of a process based on the child’s response to scientific, research-based
intervention 1. See 34 CFR §300.307(a)(2). OSEP continues to receive questions regarding the
relationship of RTI to the evaluation provisions of the regulations. In particular, OSEP has heard
that some LEAs may be using RTI to delay or deny a timely initial evaluation to determine if a
child is a child with a disability and, therefore, eligible for special education and related services
pursuant to an individualized education program.
Under 34 CFR §300.307, a State must adopt, consistent with 34 CFR §300.309, criteria for
determining whether a child has a specific learning disability as defined in
34 CFR §300.8(c)(10). In addition, the criteria adopted by the State: (1) must not require the use
of a severe discrepancy between intellectual ability and achievement for determining whether a
child has an SLD; (2) must permit the use of a process based on the child’s response to scientific,
research-based intervention; and (3) may permit the use of other alternative research-based
procedures for determining whether a child has an SLD. Although the regulations specifically
address using the process based on the child’s response to scientific, research-based interventions
(i.e., RTI) for determining if a child has an SLD, information obtained through RTI strategies
may also be used as a component of evaluations for children suspected of having other
disabilities, if appropriate.
The regulations at 34 CFR §300.301(b) allow a parent to request an initial evaluation at any time
to determine if a child is a child with a disability. The use of RTI strategies cannot be used to

1

The Department has provided guidance regarding the use of RTI in the identification of specific learning disabilities in its
letters to: Zirkel - 3-6-07, 8-15-07, 4-8-08, and 12-11-08; Clarke - 5-28-08; and Copenhaver - 10-19-07. Guidance related to the
use of RTI for children ages 3 through 5 was provided in the letter to Brekken - 6-2-10. These letters can be found at
http://www2.ed.gov/policy/speced/guid/idea/index.html.

Page 3
delay or deny the provision of a full and individual evaluation, pursuant to 34 CFR §§300.304300.311, to a child suspected of having a disability under 34 CFR §300.8. If the LEA agrees with
a parent who refers their child for evaluation that the child may be a child who is eligible for
special education and related services, the LEA must evaluate the child. The LEA must provide
the parent with notice under 34 CFR §§300.503 and 300.504 and obtain informed parental
consent, consistent with 34 CFR §300.9, before conducting the evaluation. Although the IDEA
and its implementing regulations do not prescribe a specific timeframe from referral for
evaluation to parental consent, it has been the Department's longstanding policy that the LEA
must seek parental consent within a reasonable period of time after the referral for evaluation, if
the LEA agrees that an initial evaluation is needed. See Assistance to States for the Education of
Children with Disabilities and Preschool Grants for Children with Disabilities, Final Rule, 71
Fed. Reg., 46540, 46637 (August 14, 2006). An LEA must conduct the initial evaluation within
60 days of receiving parental consent for the evaluation or, if the State establishes a timeframe
within which the evaluation must be conducted, within that timeframe. 34 CFR §300.301(c).
If, however, the LEA does not suspect that the child has a disability, and denies the request for
an initial evaluation, the LEA must provide written notice to parents explaining why the public
agency refuses to conduct an initial evaluation and the information that was used as the basis for
this decision. 34 CFR §300.503(a) and (b). The parent can challenge this decision by requesting
a due process hearing under 34 CFR §300.507 or filing a State complaint under
34 CFR §300.153 to resolve the dispute regarding the child’s need for an evaluation. It would be
inconsistent with the evaluation provisions at 34 CFR §§300.301 through 300.111 for an LEA to
reject a referral and delay provision of an initial evaluation on the basis that a child has not
participated in an RTI framework.
We hope this information is helpful in clarifying the relationship between RTI and evaluations
pursuant to the IDEA. Please examine the procedures and practices in your State to ensure that
any LEA implementing RTI strategies is appropriately using RTI, and that the use of RTI is not
delaying or denying timely initial evaluations to children suspected of having a disability. If you
have further questions, please do not hesitate to contact me or Ruth Ryder at 202-245-7513.
References:
Questions and Answers on RTI and Coordinated Early Intervening Services (CEIS),
January 2007
Letter to Brekken, 6-2-2010
Letter to Clarke, 4-28-08
Letter to Copenhaver, 10-19-07
Letters to Zirkel, 3-6-07, 8-15-07, 4-8-08 and 12-11-08
cc:

Chief State School Officers
Regional Resource Centers
Parent Training Centers
Protection and Advocacy Agencies
Section 619 Coordinators

